DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jidong Yang et al “Isotropic elastic reverse time migration using the phase-and amplitude-corrected vector P-and S-wavefield” pages S489-S503, submitted by the applicants.
 	With respect to claim 1, Jidong Yang et al teach a computer-implemented method for amplitude variations with offset (AVO) of imaging condition in elastic reverse time migration (ERTM) executed by one or more processors (pages S489-S490, chapter: Introduction, page S494 chapter: Numerical examples, left column, page S495, left and right column), the method comprising: receiving a seismic dataset of a surveyed subsurface, the seismic dataset comprising source wavelet and multicomponent records (pages S489-S490, CHAPTER: Introduction, …phase of source wavelet and multicomponent records); modifying the source wavelet and multicomponent records to extrapolate a compressional (P) 
 	With respect to claims 6 and 11, the corresponding of these claimed invention are rejected by the same reasons and cited references as indicated in the rejection of the claim 1 above.
 	With respect to claims 2, 7 and 12, Jidong Yang et al teach wherein modifying the source wavelet and multicomponent records includes modifying phases of the source wavelet and multicomponent records using a 1/ ω2   filter (page S490, chapter: Introduction, left column, last paragraph).
 	With respect to claims 3, 8 and 13, Jidong Yang et al teach wherein scaling the extrapolated P and S wavefields includes scaling amplitudes of the extrapolated P and S wavefields using the angular frequency, the local P-wave velocity, and the local S-wave velocity to generate separated vector wavefields (page S490, chapter: Introduction, left column, last paragraph).
 	With respect to claims 4, 9 and 14, Jidong Yang et al teach wherein the dot-product imaging condition generate PP and PS reflectivity images with substantially accurate angle-dependent amplitudes (page S490, left column associated with page S492 section “An MDP IMC”, right column).
 	With respect to claims 5, 10 and 15, Jidong Yang et al teach wherein the dot-product imaging conditions use the equations: where I.sup.PP are I.sup.PS are images for PP and PS reflectivities, x.sub.s .
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
  	The reference of Sun et al (US 20200081146) discloses adaptive receiver deghosting for seismic streamer.
 	The reference of Kim et al (US 20190179047) discloses generating a reflectivity model of subsurface structures.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN BUI whose telephone number is (571)272-2271.  The examiner can normally be reached on MON-THURS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M VAZQUEZ can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/BRYAN BUI/Primary Examiner, Art Unit 2865